Citation Nr: 1309569	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-37 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The appellant served in the Army National Guard from January 2001 to April 2005, to include a period of active duty for training (ACDUTRA) from August 2001 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In March 2012, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 


REMAND

The appellant contends that he has hearing loss that is related to the use of M-16 rifles during basic training and during range testing while on ACDUTRA and INACDUTRA.  He indicates that he has experienced hearing loss since his military service.  The appellant's separation certificate shows his primary occupational specialty was unit supply specialist.  However, the Board notes that the appellant is service connected for tinnitus.  (Exposure to acoustic trauma in service was conceded by the RO.)  

The Board notes that the claims folder does not contain the dates of any periods of ACDUTRA or INACDUTRA, other than the period from August to December 2001.  To the extent possible, these dates should be confirmed and included in the claims folder.  At this point, the Board notes that hearing loss that is the result of acoustic trauma sustained during either ACDUTRA or INACDUTRA is eligible for service connection, as it is considered to be the result of injury.  See 38 U.S.C.A. § 101(24)  (West 2002). 

The evidence further shows that, aside from an October 2004 audiogram, the appellant's service treatment records (STRs) are missing.  The RO issued a formal finding of unavailability on the STRs in September 2009.  However, in July 2009 the RO issued a Request for Information under PIES (Personal Information Exchange System) Code 21.  A response received in September 2009 suggested that PIES Code 11 be contacted.  In addition, the appellant contends that his STRs are located at Camp Roberts in San Luis Obispo, California.  See September 2010 VA Form 9.  It does not appear that these additional requests were made.  There is a heightened obligation to assist the appellant in the development of this case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus, additional efforts should be undertaken to attempt to obtain the appellant's STRs. 

Also, personnel records have not been obtained by the RO, and on remand the RO should attempt to obtain such records.

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that for periods of ACDUTRA and INACDUTRA, the presumption of sound condition does not apply.  Moreover, the presumption of aggravation is not applicable to a period of ACDUTRA or INACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proving both that (1) a preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010). Service connection on a presumptive basis is also not warranted for periods of ACDUTRA and INACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010).

An October 2004 National Guard audiogram includes the following pure tone thresholds:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
       70
45
75
75
80
LEFT
30
45
25
10
15

The audiogram was conducted 14 hours following noise exposure.  There is a notation that the appellant was routinely exposed to noise and that he had an asymmetric hearing loss.  He was assigned an H-2 profile for hearing loss.

A November 2010 QTC audiological evaluation did not show a current hearing loss disability.  It contains the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
20
LEFT
15
10
15
20
15

Speech recognition scores were found to be 96 percent for both ears.  An examination of the appellant's ears was normal.  The appellant complained of difficulty hearing at meetings and in groups, while watching television, and while talking on the telephone.  He reported having first noticed hearing loss during service.  Post-service employment included working as a retail salesperson and as a transportation driver.  He reported some occupational noise exposure in the form of occasional shooting at a range.  The diagnosis was normal hearing based on current VA regulations.  

During the March 2012 hearing, the appellant stated that he normally wore hearing protection during range testing while in service.  However, he described one occasion where the right ear plug fell out but he continued shooting.  He testified that "all the problems started from there."  He further stated that this incident occurred in 2003.

The appellant does not have a current diagnosis of impaired hearing for VA purposes.  However, he has testified that he received a medical discharge from the Army Reserve due to "hearing problems."  See September 2010 VA Form 9.  His statement is bolstered by his NGB Form 22E, which indicates that the appellant was found to be medically unfit for retention standards.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the service connection requirement of a current disorder being present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA] Secretary's adjudication of the claim."  Thus, if additional evidentiary development establishes that the appellant had a hearing loss by VA standards upon separation from the Army Reserve, another VA examination is required in order to obtain an opinion with respect to etiology.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant's Army National Guard unit and request that it provide, to the extent available, the exact dates of the appellant's periods of ACDUTRA and INACDUTRA. 

2.  Contact the service department and the Army National Guard, or any other official channel as necessary, and obtain all outstanding service treatment and personnel records, to specifically include any dated from 2001 to 2005 at Camp Roberts, CA.  All efforts to obtain this evidence must be documented in the claims folder.  If records are unavailable from any sources, a negative reply is requested.

3.  If and only if the existence of hearing loss for VA purposes is shown in records contemporaneous with the claim filed in 2009 or thereafter, i.e., that the criteria of 38 C.F.R. § 3.385 have been satisfied, then schedule the appellant for a VA audiological examination.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the examiner.  

The examiner must conduct an audiological examination of the appellant and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed hearing loss was caused or aggravated by a period of ACDUTRA or INACDUTRA. The examiner must specifically address the October 2004 audiogram, the impact of the appellant's conceded in-service noise exposure, and the appellant's assertions of continuous hearing loss since his reserve component service, to include his March 2012 hearing testimony.  

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

